DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2, 4, 6-7 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 10-11 of the issued patent Liu, US 10,630,817 B2 (Liu’817 hereinafter), in view of Chauffour et al., US 2005/0005006 A1 (Chauffour hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent 10,630,817 B2.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent 10,630,817 B2
1. (New) A method comprising:
receiving, by a computing device, a first packet comprising a first header;
determining, based on one or more load balancing criteria, a server from a plurality of servers;
modifying, prior to sending the first packet to the server, the first header 
receiving a second packet comprising a second header;
determining, based on the second header comprising the server identifier, that the second packet is associated with a same session as the first packet; and
sending, based on a determination that the second packet is associated with the same session as the first packet, the second packet to the server.

2. (New) The method of claim 1, wherein at least one of the first header or the second header is a destination options extension header (DOEH).

4. (New) The method of claim 1, wherein the first packet is a Hyper Text Transfer Protocol (HTTP) packet, and the second packet is a Hyper Text 


6. (New) An apparatus comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to:

receive a first packet comprising a first header;
determine, based on one or more load balancing criteria, a server from a plurality of servers;
modify, prior to sending the first packet to the server, the first header with a server identifier associated with the server;
receive a second packet comprising a second header;


send, based on a determination that the second packet is associated with the same session as the first packet, the second packet to the server.

7. (New) The apparatus of claim 6, wherein at least one of the first header or the second header is a destination options extension header (DOEH).

9. (New) The apparatus of claim 6, wherein the first packet is a Hyper Text Transfer Protocol (HTTP) packet, and the second packet is a Hyper Text Transfer Protocol Secure (HTTPS) packet.





receiving, by a load balancer, a first packet comprising a first header;
determining, based on the first header not indicating a server identifier for the first packet to be sent and based on one or more load balancing criteria, a server from a plurality of servers;


receiving a second packet comprising a second header;
determining, based on the second header, that the second packet is associated with a same session as the first packet; and

sending, based on a determination that the second packet is associated with the same session as the first packet, the second packet to the server.

2. The method of claim 1, wherein at least one of the first header and the second header is a destination options extension header (DOEH).

3. The method of claim 2, wherein the first packet is a Hyper Text Transfer Protocol (HTTP) packet.


10. An apparatus comprising:
one or more processors; and
memory storing instructions that, when executed by the
one or more processors, cause the apparatus to:
receive, from a first computing device, a Hyper Text Transfer Protocol (HTTP) packet;
associate the HTTP packet with a session;
send the HTTP packet to a server;



receive, from a second computing device, a Hyper Text Transfer Protocol Secure (HTTPS) packet;



send, based on a determination that the HTTPS packet is associated with the session, the HTTPS packet to the server.

11. The apparatus of claim 10, wherein the header is a destination options extension header (DOEH), and wherein the HTTPS packet further comprises an Internet Protocol (IP) header.



Regarding claim 1, Liu’817 discloses a method comprising:
receiving, by a computing device, a first packet comprising a first header;
determining, based on one or more load balancing criteria, a server from a plurality of servers;
modifying, prior to sending the first packet to the server, the first header with a server identifier associated with the server;
receiving a second packet comprising a second header;
determining, based on the second header comprising the server identifier, that the second packet is associated with a same session as the first packet; and
sending, based on a determination that the second packet is associated with the same session as the first packet, the second packet to the server (see Liu’817 claim 1).
Regarding claim 2, Liu’817 discloses wherein at least one of the first header or the second header is a destination options extension header (DOEH) (see Liu’817 claim 2).
Regarding claim 4, Liu’817 discloses wherein the first packet is a Hyper Text Transfer Protocol (HTTP) packet, and the second packet is a Hyper Text Transfer Protocol Secure (HTTPS) packet (see Liu’817 claim 3,4).
Regarding claim 6, Liu’817 discloses an apparatus comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to:

determine, based on one or more load balancing criteria, a server from a plurality of servers;
modify, prior to sending the first packet to the server, the first header with a server identifier associated with the server;
receive a second packet comprising a second header;
determine, based on the second header comprising the server identifier, that the second packet is associated with a same session as the first packet; and
send, based on a determination that the second packet is associated with the same session as the first packet, the second packet to the server (see Liu’817 claim 10).
Regarding claim 7, Liu’817 discloses wherein at least one of the first header or the second header is a destination options extension header (DOEH) (see Liu’817 claim 11).
Regarding claim 9, Liu’817 discloses wherein the first packet is a Hyper Text Transfer Protocol (HTTP) packet, and the second packet is a Hyper Text Transfer Protocol Secure (HTTPS) packet (see Liu’817 claim 1).
Regarding claims 1 and 6, Liu’817 does not explicitly disclose modifying, prior to sending the first packet to the server. In the same field of endeavor (e.g, communication system) Chauffour discloses a method for a network load balancing selecting a server from plurality of servers in a cluster of servers that comprises  modifying, prior to sending the first packet to the server (upon reception, by the network load balancing system, of a datagram having an IP header including a destination IP address field and a medium access control (MAC) header including a destination MAC address field, 
It would have thus been obvious to a person of the ordinary skill in the art, at the time the invention was made, to incorporate the features of Chauffour regarding a network load balancing selecting a server from plurality of servers in a cluster of servers, in order to support a method for distributing load in cluster of server (see Chauffour, abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 6 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chauffour et al., US 2005/0005006 A1 (Chauffour hereinafter), in view of Achlioptas et al., US 2006/0233106 A1 (Achlioptas hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Chauffour discloses a method comprising:
receiving, by a computing device, a first packet comprising a first header (upon reception, by the network load balancing system, of a datagram, said datagram comprising an IP header including a destination IP address field and a medium access control (MAC) header including a destination MAC address field; see Chauffour, paragraph [0072]);
determining, based on one or more load balancing criteria, a server from a plurality of servers (selecting a destination network server within the cluster corresponding to the cluster public IP address identified in the destination IP address field of the datagram IP header; see Chauffour, paragraph [0073]. Also see paragraph [0036], “All network servers in this cluster can provide information about their workload to a load balancer. This load balancer is responsible for distributing connection requests from clients to the network servers, based on workload information”);
modifying, prior to sending the first packet to the server, the first header with a server identifier associated with the server (replacing the destination medium access control (MAC) address field of the datagram MAC header by the MAC address of the selected 
Regarding claim 6, Chauffour discloses … cause the apparatus to:
receive a first packet comprising a first header (upon reception, by the network load balancing system, of a datagram, said datagram comprising an IP header including a destination IP address field and a medium access control (MAC) header including a destination MAC address field; see Chauffour, paragraph [0072]);
determine, based on one or more load balancing criteria, a server from a plurality of servers (selecting a destination network server within the cluster corresponding to the cluster public IP address identified in the destination IP address field of the datagram IP header; see Chauffour, paragraph [0073]. Also see paragraph [0036], “All network servers in this cluster can provide information about their workload to a load balancer. This load balancer is responsible for distributing connection requests from clients to the network servers, based on workload information”);
modify, prior to sending the first packet to the server, the first header with a server identifier associated with the server (replacing the destination medium access control (MAC) address field of the datagram MAC header by the MAC address of the selected destination network server … sending the datagram through the private network server subnet, using the MAC address of the selected destination network server; see Chauffour, paragraph [0074] and [0075]);
Regarding claim 11, Chauffour discloses a system (The cluster system has a plurality of network servers organized in one of a plurality of clusters and a network load balancer system; see Chaouffour, abstract) comprising:
a server (the network load balancer system being connected on one hand to an access routing device and on another hand to the plurality of network servers through a private network server subnet; see Chauffour, abstract); … receive a first packet comprising a first header (upon reception, by the network load balancing system, of a datagram, said datagram comprising an IP header including a destination IP address field and a medium access control (MAC) header including a destination MAC address field; see Chauffour, paragraph [0072]);
select, based on one or more load balancing criteria, the server from a plurality of servers (selecting a destination network server within the cluster corresponding to the cluster public IP address identified in the destination IP address field of the datagram IP header; see Chauffour, paragraph [0073]. Also see paragraph [0036], “All network servers in this cluster can provide information about their workload to a load balancer. This load balancer is responsible for distributing connection requests from clients to the network servers, based on workload information”);
modify, prior to sending the first packet to the server, the first header with a server identifier associated with the server (replacing the destination medium access control (MAC) address field of the datagram MAC header by the MAC address of the selected destination network server … sending the datagram through the private network server subnet, using the MAC address of the selected destination network server; see Chauffour, paragraph [0074] and [0075]); … and  cause the server to:

send, to the computing device, one or more packets (The server is a program that receives a request, performs the required service and sends back the result in a reply; see Chauffour, paragraph [0017]).
Chauffour does not explicitly disclose the following features.
Regarding claim 1, receiving a second packet comprising a second header;
determining, based on the second header comprising the server identifier, that the second packet is associated with a same session as the first packet; and
sending, based on a determination that the second packet is associated with the same session as the first packet, the second packet to the server.
Regarding claim 6, an apparatus comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, … receive a second packet comprising a second header;
determine, based on the second header comprising the server identifier, that the second packet is associated with a same session as the first packet; and
send, based on a determination that the second packet is associated with the same session as the first packet, the second packet to the server.
Regarding claim 11, a computing device;
wherein the computing device comprises:
one or more processors; and

determine, based on the second header comprising the server identifier, that the second packet is associated with a same session as the first packet; and
send, based on a determination that the second packet is associated with the same session as the first packet, the second packet to the server; and
wherein the server comprises:
one or more processors; and
memory storing second instructions that, when executed by the one or more processors of the server,
In the same field of endeavor (e.g., communication system) Achlioptas discloses a method for facilitating load balancing among a plurality of hosts and preserve session affinity that comprises the following features.
Regarding claim 1, receiving a second packet comprising a second header (The system 100 includes two principle components that facilitate stateless, affinity-preserving load balancing. A routing component 102 receives a packet stream 104, and routes the packets thereof to one or more hosts 106 as determined by a routing function 108. The packet stream 104 is composed of multiple sessions; see Achlioptas, paragraph [0022]. Also see paragraph [0024], “Each packet of a session 110 has a session ID 112 (denoted associatively with the first session as ID1)” and Fig. 1);
determining, based on the second header comprising the server identifier, that the second packet is associated with a same session as the first packet (the session 110 has the session ID1 112, which is understood to represent that each packet in the 
sending, based on a determination that the second packet is associated with the same session as the first packet, the second packet to the server (loading such that load-balancing is performed between the available hosts. Packets of the same session continue to be routed to the same destination host to preserve session affinity; see Achlioptas, paragraph [0027]).
Regarding claim 6, an apparatus (With reference again to FIG. 9, there is illustrated an exemplary environment 900 for implementing various aspects of the invention that includes a computer 902; see Achlioptas, paragraph [0077]) comprising:
one or more processors (the computer 902 including a processing unit 904, a system memory 906 and a system bus 908; see Achlioptas, paragraph [0077]); and
memory storing instructions that, when executed by the one or more processors (FIG. 9 and the following discussion are intended to provide a brief, general description of a suitable computing environment 900 in which the various aspects of the invention can be implemented. While the invention has been described above in the general context of computer-executable instructions that may run on one or more computers; see Achlioptas, paragraph [0072]), … receive a second packet comprising a second header (The system 100 includes two principle components that facilitate stateless, affinity-preserving load balancing. A routing component 102 receives a packet stream 104, and routes the packets thereof to one or more hosts 106 as determined by a routing function 
determine, based on the second header comprising the server identifier, that the second packet is associated with a same session as the first packet (the session 110 has the session ID1 112, which is understood to represent that each packet in the session 110 has the same session ID associated therewith (e.g., ID1 112 ). Further, the session 110 can consist of any number of packets, indicated by the last packet X of the session, denoted PxID1 118; see Achlioptas, paragraph [0024]. Also see paragraphs [0008], [0022], [0025] and [0029]); and
send, based on a determination that the second packet is associated with the same session as the first packet, the second packet to the server (loading such that load-balancing is performed between the available hosts. Packets of the same session continue to be routed to the same destination host to preserve session affinity; see Achlioptas, paragraph [0027]).
Regarding claim 11, a computing device (FIG. 9 illustrates a block diagram of a computer operable to execute the disclosed architecture; see Achlioptas, paragraph [0018]);
wherein the computing device comprises:
one or more processors (the computer 902 including a processing unit 904, a system memory 906 and a system bus 908; see Achlioptas, paragraph [0077]); and
memory storing first instructions that, when executed by the one or more processors, cause the computing device to (FIG. 9 and the following discussion are intended to 
determine, based on the second header comprising the server identifier, that the second packet is associated with a same session as the first packet (the session 110 has the session ID1 112, which is understood to represent that each packet in the session 110 has the same session ID associated therewith (e.g., ID1 112 ). Further, the session 110 can consist of any number of packets, indicated by the last packet X of the session, denoted PxID1 118; see Achlioptas, paragraph [0024]. Also see paragraphs [0008], [0022], [0025] and [0029]); and
send, based on a determination that the second packet is associated with the same session as the first packet, the second packet to the server (loading such that load-balancing is performed between the available hosts. Packets of the same session continue to be routed to the same destination host to preserve session affinity; see Achlioptas, paragraph [0027]); and

one or more processors (the computer 902 including a processing unit 904, a system memory 906 and a system bus 908; see Achlioptas, paragraph [0077]); and
memory storing second instructions that, when executed by the one or more processors of the server (FIG. 9 and the following discussion are intended to provide a brief, general description of a suitable computing environment 900 in which the various aspects of the invention can be implemented. While the invention has been described above in the general context of computer-executable instructions that may run on one or more computers; see Achlioptas, paragraph [0072]),
It would have thus been obvious to a person of the ordinary skill in the art, at the time the invention was made, to incorporate the feature of Achlioptas regarding facilitating load balancing among a plurality of hosts and preserve session affinity into the method related to a network load balancer system connected to plurality of network servers of Chauffour. The motivation to do so is to provide a cost effective way of maintaining consistent state among the load balancers (see Achlioptas, paragraph [0004]).

Claims 2, 7 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chauffour et al., US 2005/0005006 A1 (Chauffour hereinafter), in view of Achlioptas et al., US 2006/0233106 A1 (Achlioptas hereinafter), as applied to . 
Here is how the references teach the claims.
Regarding claims 2, 7 and 12, Chauffour and Achlioptas disclose the method of claim 1, the apparatus of claim 6 and the system of claim 11. Chauffour and Achlioptas do not explicitly disclose wherein at least one of the first header or the second header is a destination options extension header (DOEH). In the same field of endeavor (e.g., communication system) Ono discloses a method related to a load balancer for relieving concentrations of a server load that comprises wherein at least one of the first header or the second header is a destination options extension header (DOEH) (see Ono, Fig. 4, “NEXT HEADER; 60=DESTINATION OPTION”. Also see paragraph [0019], “For the above mentioned identifying information, a home address included in a destination option header added to an IP packet transmitted by the mobile IP terminal while moving may be used”).
It would have thus been obvious to a person of the ordinary skill in the art, at the time the invention was made, to incorporate the feature of Ono regarding a load balancer for relieving concentrations of a server load into the method related to a network load balancer system connected to plurality of network servers of Chauffour and Achlioptas. The motivation to do so is to provide a load balancer in which functions of server consistency is maintained during communications (see Ono, abstract and paragraph [0002]).

Claims 3, 8 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chauffour et al., US 2005/0005006 A1 (Chauffour hereinafter), in view of Achlioptas et al., US 2006/0233106 A1 (Achlioptas hereinafter), as applied to the claims above and further in view of Clubb et al., US 2001/0037358 A1 (Clubb hereinafter). 
Here is how the references teach the claims.
Regarding claims 3, 8 and 13, Chauffour and Achlioptas disclose the method of claim 1, the apparatus of claim 6 and the system of claim 11. Chauffour and Achlioptas do not explicitly disclose further comprising: prior to the determining the server:
determining whether a data field, of the first header and configured to store the server identifier, is null. In the same field of endeavor (e.g., communication system) Clubb discloses a method for messaging between client devices and servers that comprises further comprising:
prior to the determining the server:
determining whether a data field, of the first header and configured to store the server identifier, is null (When an MR 124 receives an incoming message from a client application, it can check the Server ID field contained in the intelligent messaging message header portion of the message. If the Server ID field of the intelligent messaging message header is zero, the MR 124 can route the message to the proper BES 122 by consulting a routing table that can map message keys (Service Type and Message ID) to the IP address of one or more connected BESs 122a-c as described above with reference to FIG. lC; see Clubb, paragraph [0197]).
.

Claims 4, 9 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chauffour et al., US 2005/0005006 A1 (Chauffour hereinafter), in view of Achlioptas et al., US 2006/0233106 A1 (Achlioptas hereinafter), as applied to the claims above and further in view of disclosed prior art Portolani et al., US 2006/0095969 A1 (Portolani hereinafter). 
Here is how the references teach the claims.
Regarding claims 4, 9 and 14, Chauffour and Achlioptas disclose the method of claim 1, the apparatus of claim 6 and the system of claim 11. Chauffour and Achlioptas do not explicitly disclose wherein the first packet is a Hyper Text Transfer Protocol (HTTP) packet, and the second packet is a Hyper Text Transfer Protocol Secure (HTTPS) packet. In the same field of endeavor (e.g., communication system) Portolani discloses a method for a load balancer detecting HTTPS traffic and redirects it to an SSL offloading device for decryption and return to the load balancer that comprises wherein the first packet is a Hyper Text Transfer Protocol (HTTP) packet (Router 11 also routes encrypted HTTP traffic to the content switch 12 which, in turn, forwards this encrypted traffic to SSL offload device 15; see Portolani, paragraph [0022]), and the second 
It would have thus been obvious to a person of the ordinary skill in the art, at the time the invention was made, to incorporate the feature of Portolani regarding a load balancer detecting HTTPS traffic and redirects it to an SSL offloading device for decryption and return to the load balancer into the method related to a network load balancer system connected to plurality of network servers of Chauffour and Achlioptas. The motivation to do so is to provide efficiently handling SSL traffic while off-loading the encryption/decryption process from the servers of a data center (see Portolani, paragraph [0010]).

Allowable Subject Matter
Claims 16-20 are allowed.

Claims 5, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 04/03/2021. Claims 1-20 are currently pending.


Response to Arguments
Applicant’s argument, filed on 04/03/2021, with respect to the claims 1-20 have been fully considered and they are found not to be persuasive. 
Regarding claims 1, on page 9 second paragraph of remarks applicant argues that “Even assuming arguendo that an Achlioptas host corresponds to the "server" in claim 1, Achlioptas is silent about using an identifier of the host to determine whether packets are in the same session. Therefore, Achlioptas fails to teach or suggest at least the claim feature "determining, based on the second header comprising the server identifier, that the second packet is associated with a same session as the first packet" (emphasis added) as recited in claim 1”. This argument is not persuasive. As noted in the office action Achlioptas discloses, with reference to Fig. 1, a load-balancing system where a routing component receives a packet stream composed of multiple sessions. As noted in Fig. 1, each packet of a session has a session ID where the routing component detects and interrogates each session packet for routing information that includes the session ID, the special tag 116 on the first session packet 114 (i.e., determine based on the second header). With reference to Fig. 2, Achlioptas also discloses that the sequence of packets is received into the forwarder from any of a number of similar or different types of data sources (i.e., session received from a server) (see Achlioptas, paragraph [0029]). Archlioptas further discloses that the input to a routing function is an identifier that uniquely identifies the session to which the packet belongs (herein known 
As noted in the office action, Achiloptas further discloses that the session ID1 is understood to represent that each packet in the session 110 has the same session ID associated therewith and the session can consist of any number of packets, indicated by the last packet X of the session, denoted PxID1 (i.e., the second packet is associated with the same session as the first packet) (see Achlioptas, Fig. 1, and paragraphs [0022], [0024] [0025]). 
On page 9, last paragraph of remarks applicant further argues that “Accordingly, Chauffour and Achlioptas together fail to disclose each and every feature of independent claim 1. Independent claims 6 and 11, while different, recites features similar to the above-argued features of independent claim 1 and, thus, patentably distinguish over the cited references for at least the same reasons as independent claim 1”. This argument is not persuasive for the reasons as explained above. Since claim 1 stands rejected claims 6 and 11, reciting the similar features as claim 1, are not allowable. 
On page 10, first paragraph of remark applicant argues that “Dependent claims 2-5, 7-10, and 12-15 depend from one of the independent claims 1, 6, and 11 and are patentable over the cited references for at least the same reasons as claims 1, 6, and 11, and further in view of the additional features recited therein”. This argument is not persuasive for the reasons as explained above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 06/07/2021